Montgomery App. No. 14532. This cause is pending before the court as an appeal from the Court of Appeals for Montgomery County. Upon consideration of the motion of amici curiae Ohio Hospital Association and Ohio State Medical Association for leave to participate in oral argument scheduled for November 13,1996,
IT IS ORDERED by the court that the motion of amici curiae for leave to participate in oral argument scheduled for November 13, 1996, be, and hereby is, granted, and the amici curiae are to share the time allotted to appellant.